DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed September 11, 2020 have been fully considered but they are not persuasive.
Applicant argues that DiSilvestro does not disclose any of the claimed ways of controlling the control device in light of their amendment to remove the limitation that the control device is a programmable from outside the patient’s body.  While the Examiner agrees that removing this limitation overcome the prior rejection, it does not however, overcome the prior art.  DiSilvestro teaches in ¶67, “the output from a position sensor may be used to adjust the prostheses 20, 120 in response to a change in the position of the femoral component with respect to the femur in which it is implant.  For example, as the femoral component subsides and therefore changes its position with respect to the femur, the stem may be extended to compensate for the subsidence.  The senor, which may exemplarily be located on the moving shaft, continues to monitor its position with respect to the femur. When the sensor has reached a position with respect to the femur that is within predetermined limits, adjustment of the prostheses 20, 120 ceases.”  The sensor, which works in concert with the control device can regulate the positon of the prostheses as it subsides into the femur, a physical parameter of the patient.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 147-154 and 156-163 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiSilvestro et al. (US 2006/0069447) in view of McCarthy (US 2005/0234448).
 	Regarding claim 147, DiSilvestro et al. disclose an implantable device for the elongation of a bone in a mammal, comprising at least one elongated device (22) adapted to be implanted in relation to said bone, two or more anchoring devices (24 + 26) adapted to be in contact with the bone in said mammal (figures 7 and 8), adapted to engage the bone and stabilizing in relation to the bone, wherein said anchoring devices are adapted to be implanted intramedullary in the bone of said mammal, wherein the two or more anchoring devices are adapted to engage said bone from the inside of the intramedullary cavity of the hone and carry weight on the inside of the bone (this is accomplished when the device is used in conjunction with the patient’s natural femoral head and neck), and an adjustment device (154 + 156) adapted to be implanted intramedullary in the bone of said mammal (figures 7 and 8), for adjusting at least one mechanical bone related parameter of said at least one elongated device (¶40, ¶52 and ¶62), wherein said adjustment device is constructed to postoperatively non-invasivelv adjust said at least one mechanical bone related parameter (¶40, ¶52 and ¶62), and wherein said adjustment device is adapted to at least adjust the distance between or 
 	However, DiSilvestro et al. fail to teach that the control device is configured to be at least one of; programmable from outside the patient’s body, programmed to regulate the apparatus according to a pre-programmed time-schedule, and programmed to regulate the apparatus according to input from a sensor sensing any possible physical parameter of the patient or any functional parameter of the system. 	McCarthy teaches an implantable device for the adjustment of a bone in a mammal (figures 1-6B) the device includes an implantable internal control unit (¶53) that is adapted to directly control and regulate the implantable device according to a pre-programmed time-schedule (¶53-54) to permit displacement of the bone to take place evenly throughout a range and at a specific rate of translation per day.  Such that lengthening can occur continuously throughout all or part of each day, in a single step, or may be accomplished in a series of discrete lengthening steps thereby providing the patient with a more custom manner of treatment ¶53-54).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the implantable internal control unit to be pre-programmed according to a time schedule as taught by McCarthy to permit displacement of the bone to take place evenly throughout a range and at a specific rate of translation per day.  Such that lengthening can occur continuously throughout all or part of each day, in a single step, or may be accomplished in a series of discrete lengthening steps thereby providing the patient with a more custom manner of treatment.
	Regarding claim 148, DiSilvestro et al. in view of McCarthy disclose that the control device, at least one of; follows a program of incremental changes, set before the device is implanted, and follows a program of incremental changes, communicated to the control device alter implantation and or during the treatment (¶53-54 of McCarthy). 	Regarding claim 149, DiSilvestro et al. disclose that the adjustment is at least one of the lengthening of a bone, the compression of a bone, the healing of a fracture, the changing of a hone angle, the reshaping of a bone, a step in a treatment to correct a limb discrepancy caused by at least one of; a congenital condition, deformation or previous trauma, changing the curvature of a bone, changing the torsion of a bone, changing the angle between the diaphysis and the epiphysis, changing the thickness of a bone, changing the curvature of the spine, adjoining of vertebrae adapted to change at least one of; the curvature of the spine and to relieve a herniated lumbar disc or the like (¶19-21, ¶26 and ¶35 of DiSilvestro/ ¶53-54 of McCarthy). 	Regarding claim 150, DiSilvestro et al. disclose the device comprising two or more anchoring devices (24 + 26) for attaching to a bone, wherein the two or more anchoring devices are, at least one of adapted to he anchored to the bone, adapted to engage the bone from the inside of the intramedullary cavity, chosen from at least one of a pin, a screw, an adhesive, a barb construction, a saw-tooth construction, an mmunicator and/or the external data communicator feeds data to the internal data communicator (140, 152 + 156). 	Regarding claim 159, DiSilvestro discloses the system including at least one switch implantable in the patient for manually and non-invasively controlling the device, a wireless remote control for non-invasively controlling the apparatus, and a hydraulic device having an implantable hydraulic reservoir, which is hydraulically connected to the apparatus, wherein the apparatus is adapted to be non-invasively regulated by manually .

Claim 155 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiSilvestro et al. (US 2006/0069447) in view of McCarthy (US 2005/0234448) in further view of Magill et al. (US 2009/0088766)..
Magill et al. disclose a bone adjustment device (figures 6A and 6B) which comprises a hydraulic device (¶8, ¶32 and ¶37) which comprises a cylinder (323 + 324, figures 6A and 6B) and a piston (322, figures 6A and 6B) as it is a known alternative mechanism for adjusting the spacing of bones/bone fragments (¶8, ¶32 and ¶37).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the adjustment device of DiSilvestro in view of McCarthy to be a hydraulic device comprising a cylinder and piston as taught by Magill et al. as it is a known alternative mechanism for adjusting the spacing of bones/bone fragments and would predictably yield a device capable of adjusting the spacing between the two bones/bone fragments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775